Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 1 of 30 PageID #: 212




                        Exhibit 9
Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 2 of 30 PageID #: 213




    U.S. Patent No. 7,867,557




                                  Page 1 of 29
                               Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 3 of 30 PageID #: 214
                                                            U.S. Patent No. 7,867,557: Claim 1
                          "1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"
    1. A method for producing a           The Samsung Q60R QLED TV is an exemplary LED TV (the “Samsung TV”) that includes nanoparticles.
    nanoparticle comprised of a core
    comprising a core semiconductor
    material,




                                               For example, the Samsung TV includes quantum dots (the “Samsung Quantum Dots”)1.




1
  Upon information and belief, all Samsung QLED TVs listed in Exhibit 6 include the same Quantum Dots. For example, Samsung QLED TV’s display stack includes a Blue LED and
layer of Quantum Dots in a Quantum Dot Layer.

See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (SAIT, Samsung Electronics), Quantum Dot Forum 2018 Presentation at Slides 11, 16.
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained;
see also e.g., https://www.samsung.com/global/tv/blog/stained-glass-and-quantum-dot-technology/;
see also e.g., https://www.displaydaily.com/article/display-daily/future-of-quantum-dot-display-niche-or-mainstream;
see also e.g., https://www.techradar.com/news/samsung-qled-samsungs-latest-television-acronym-explained.

Samsung’s QD-OLED TV displays operate in substantially the same way in that they are comprised of a Blue OLED and Quantum Dot layer.

See e.g., https://www.cnet.com/news/samsung-reportedly-working-on-quantum-dot-oled-tv-hybrid/.

                                                                                  Page 2 of 29
    Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 4 of 30 PageID #: 215
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-4k-tvs/43-class-q60-qled-smart-4k-uhd-
                tv-2019-qn43q60rafxza/.




                See e.g., https://www.samsung.com/us/televisions-home-theater/tvs/qled-tv/technology/.

                The Samsung Quantum Dots used in the Samsung TV are nanoparticles.




                                             Page 3 of 29
    Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 5 of 30 PageID #: 216
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., https://news.samsung.com/global/how-qled-achieves-excellence-in-picture-quality;
                See also e.g., https://www.hitechcentury.com/samsungs-next-gen-qled-tv-showcased-at-sea-forum-2017/;




                                             Page 4 of 29
    Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 6 of 30 PageID #: 217
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., https://www.forbes.com/sites/johnarcher/2017/09/19/what-is-qled-and-why-does-it-
                matter/#732982817fb3.




                                             Page 5 of 29
    Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 7 of 30 PageID #: 218
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., https://news.samsung.com/za/why-are-quantum-dot-displays-so-good.




                                             Page 6 of 29
    Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 8 of 30 PageID #: 219
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., https://www.cnet.com/news/quantum-dots-how-nanocrystals-can-make-lcd-tvs-better/.

                Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.




                                             Page 7 of 29
    Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 9 of 30 PageID #: 220
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8,
                15.

                Samsung demonstrates that a molecular interface exists between In, P, Zn, and S within their Quantum Dot cores.




                                             Page 8 of 29
   Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 10 of 30 PageID #: 221
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

                Samsung’s Quantum Dots are produced using a method. For example, Samsung discloses the use of a “one pot
                synthesis with high concentration” to make Quantum Dots.




                                             Page 9 of 29
   Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 11 of 30 PageID #: 222
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"

                See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

                Further, Samsung depicts a lab scale reaction setup for Quantum Dot synthesis and the injection of metal-
                organics (“nanoparticle precursor composition”).




                See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 13.

                Further, Samsung discloses various large scale and mass production reaction setups for Quantum Dot synthesis.




                                             Page 10 of 29
   Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 12 of 30 PageID #: 223
                                  U.S. Patent No. 7,867,557: Claim 1
"1. A method for producing a nanoparticle comprised of a core comprising a core semiconductor material,"




                See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 10.




                                             Page 11 of 29
                            Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 13 of 30 PageID #: 224
                                                              U.S. Patent No. 7,867,557: Claim 1
"a first layer comprising a first semiconductor material provided on said core and a second layer comprising a second semiconductor material provided on
                                                                       said first layer,"
a first layer comprising a first          The method used to synthesize Samsung’s Quantum Dots results in a Quantum Dot having a first layer
semiconductor material provided on        comprising a first semiconductor material provided on said core and a second layer comprising a second
said core and a second layer              semiconductor material provided on said first layer.
comprising a second semiconductor
material provided on said first layer,    For example, Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.




                                                                     Page 12 of 29
                                Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 14 of 30 PageID #: 225
                                                                U.S. Patent No. 7,867,557: Claim 1
    "a first layer comprising a first semiconductor material provided on said core and a second layer comprising a second semiconductor material provided on
                                                                          said first layer,"




                                              See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                              Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

                                              Upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis process, which
                                              results in a ZnSe layer provided on an InP core and a ZnS layer provided on the first ZnSe layer.

                                              “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                              (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                              then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption
                                              peak at 370 nm.”

                                              See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                              Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                              Technology, Samsung Electronics) (Exhibit 13), at 14972.


2
 Dr. Eunjoo Jang of Samsung’s Advanced Institute of Technology (SAIT) is responsible for the synthesis of Samsung’s Quantum Dots. See e.g.,
https://news.samsung.com/global/quantum-dot-artisan-dr-eunjoo-jang-samsung-fellow. SAIT is Samsung’s Research and Development Center. See e.g.,
https://www.sait.samsung.co.kr/saithome/mobile/research/what.do. The cited paper—authored by Eunjoo Jang—describes a method for synthesizing InP/ZnSe/ZnS quantum dots. As
                                                                               Page 13 of 29
                             Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 15 of 30 PageID #: 226
                                                             U.S. Patent No. 7,867,557: Claim 1
 "a first layer comprising a first semiconductor material provided on said core and a second layer comprising a second semiconductor material provided on
                                                                       said first layer,"




                                               Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                               Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                               Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.




previously shown, Samsung describes its quantum dots as comprising a core-shell structure of InP/ZnSe/ZnS. See e.g., “Environmentally Friendly Quantum Dots for Display
Applications,” Eunjoo Jang (Samsung Advanced Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8.

                                                                                  Page 14 of 29
                             Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 16 of 30 PageID #: 227
                                                            U.S. Patent No. 7,867,557: Claim 1
"said core semiconductor material being different to said first semiconductor material and said first semiconductor material being different to said second
                                                                  semiconductor material,"
said core semiconductor material        The method used to synthesize Samsung’s Quantum Dots results in a Quantum Dot where the core
being different to said first           semiconductor material is different to said first semiconductor material and said first semiconductor material is
semiconductor material and said first different to said second semiconductor material.
semiconductor material being
different to said second                For example, Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.
semiconductor material,




                                                                      Page 15 of 29
                         Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 17 of 30 PageID #: 228
                                                            U.S. Patent No. 7,867,557: Claim 1
"said core semiconductor material being different to said first semiconductor material and said first semiconductor material being different to said second
                                                                  semiconductor material,"




                                        See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                        Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.




                                                                      Page 16 of 29
                          Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 18 of 30 PageID #: 229
                                                          U.S. Patent No. 7,867,557: Claim 1
           "the method comprising: effecting conversion of a nanoparticle core precursor composition to the material of the nanoparticle core;"
the method comprising: effecting       The method used to synthesize Samsung’s Quantum Dots comprises effecting conversion of a nanoparticle core
conversion of a nanoparticle core      precursor composition to the material of the nanoparticle core.
precursor composition to the material
of the nanoparticle core;              For example, upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis
                                       process, which converts a nanoparticle precursor composition to a material of the nanoparticles core.

                                      “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                      (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                      then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption
                                      peak at 370 nm.”

                                      See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                      Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                      Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                      Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                      Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                      Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                      The precursor composition comprises a fist precursor specific containing a first ion to be incorporated into the
                                      nanoparticles and a separate second precursor species containing a second ion to be incorporated into the
                                      nanoparticles. For example, Samsung’s Quantum Dot synthesis process demonstrates that, at least, In(LA)3,
                                      Zn(OA)2, and (TMS)3P are precursor species comprised of ions contained in Samsung’s resulting Quantum Dot
                                      nanoparticle core. Id.



                                                                    Page 17 of 29
              Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 19 of 30 PageID #: 230
                                               U.S. Patent No. 7,867,557: Claim 1
"the method comprising: effecting conversion of a nanoparticle core precursor composition to the material of the nanoparticle core;"
                            Samsung demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum Dot
                            cores, which means that precursor species containing, at least, In, P, Zn, and S are used in the synthesis process.




                             See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                             Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.




                                                            Page 18 of 29
                             Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 20 of 30 PageID #: 231
                                                         U.S. Patent No. 7,867,557: Claim 1
                                                     "depositing said first layer on said core; and"
depositing said first layer on said     The method used to synthesize Samsung’s Quantum Dots includes depositing said first layer on said core.
core; and
                                        Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.




                                                                    Page 19 of 29
Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 21 of 30 PageID #: 232
                          U.S. Patent No. 7,867,557: Claim 1
                      "depositing said first layer on said core; and"




          See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
          Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8.

          Upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis process, which
          deposits a ZnSe layer on the InP core.

          “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
          (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
          then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption
          peak at 370 nm.”

          See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
          Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
          Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                      Page 20 of 29
Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 22 of 30 PageID #: 233
                          U.S. Patent No. 7,867,557: Claim 1
                      "depositing said first layer on said core; and"




          Id., see also “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
          Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
          Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.




                                      Page 21 of 29
                          Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 23 of 30 PageID #: 234
                                                      U.S. Patent No. 7,867,557: Claim 1
                                                "depositing said second layer on said first layer,"
depositing said second layer on said The method used to synthesize Samsung’s Quantum Dots includes depositing said second layer on said first
first layer,                         layer.

                                      Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.




                                                                   Page 22 of 29
Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 24 of 30 PageID #: 235
                           U.S. Patent No. 7,867,557: Claim 1
                     "depositing said second layer on said first layer,"




          See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
          Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8.

          Upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis process, which
          deposits a ZnS layer on the ZnSe layer.

          “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
          (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
          then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption
          peak at 370 nm.”

          See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
          Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
          Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                      Page 23 of 29
Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 25 of 30 PageID #: 236
                           U.S. Patent No. 7,867,557: Claim 1
                     "depositing said second layer on said first layer,"




          Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
          Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
          Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.




                                      Page 24 of 29
                             Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 26 of 30 PageID #: 237
                                                            U.S. Patent No. 7,867,557: Claim 1
  "said core precursor composition comprising a first precursor species containing a first ion to be incorporated into the growing nanoparticle core and a
                      separate second precursor species containing a second ion to be incorporated into the growing nanoparticle core,"
said core precursor composition          The method used to synthesize the Samsung Quantum Dots uses a precursor composition comprising a first
comprising a first precursor species     precursor species containing a first ion to be incorporated into the growing nanoparticle core and a separate
containing a first ion to be             second precursor species containing a second ion to be incorporated into the growing nanoparticle core.
incorporated into the growing
nanoparticle core and a separate         For example, Samsung’s Quantum Dots include an InP-based core, a first ZnSe shell, and a second ZnS shell.
second precursor species containing a
second ion to be incorporated into the
growing nanoparticle core,




                                                                       Page 25 of 29
                        Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 27 of 30 PageID #: 238
                                                         U.S. Patent No. 7,867,557: Claim 1
"said core precursor composition comprising a first precursor species containing a first ion to be incorporated into the growing nanoparticle core and a
                  separate second precursor species containing a second ion to be incorporated into the growing nanoparticle core,"




                                      See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                      Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slides 8.

                                      Samsung demonstrates that a molecular interface exists between In, P, Zn, F, and S within their Quantum Dot
                                      cores, which means that precursor species containing, at least, In, P, Zn, and S are used in the synthesis process.




                                                                     Page 26 of 29
                        Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 28 of 30 PageID #: 239
                                                         U.S. Patent No. 7,867,557: Claim 1
"said core precursor composition comprising a first precursor species containing a first ion to be incorporated into the growing nanoparticle core and a
                  separate second precursor species containing a second ion to be incorporated into the growing nanoparticle core,"




                                      See e.g., “Environmentally Friendly Quantum Dots for Display Applications,” Eunjoo Jang (Samsung Advanced
                                      Institute of Technology, Samsung Electronics), Quantum Dot Forum 2018 Presentation (Exhibit 12) at Slide 8.

                                      Upon information and belief, Samsung’s Quantum Dots are formed using the following synthesis process, which
                                      demonstrates that, at least, In(LA)3, Zn(OA)2, and (TMS)3P are precursor species comprised of ions contained in
                                      Samsung’s growing nanoparticle core.

                                      “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                      (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                      then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption
                                      peak at 370 nm.”

                                      See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                      Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                      Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                                                     Page 27 of 29
                        Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 29 of 30 PageID #: 240
                                                         U.S. Patent No. 7,867,557: Claim 1
"said core precursor composition comprising a first precursor species containing a first ion to be incorporated into the growing nanoparticle core and a
                  separate second precursor species containing a second ion to be incorporated into the growing nanoparticle core,"




                                      Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                      Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                      Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.




                                                                     Page 28 of 29
                          Case 2:20-cv-00038-JRG Document 1-10 Filed 02/14/20 Page 30 of 30 PageID #: 241
said conversion being effected in the   The method used to synthesize Samsung Quantum Dots includes conversion being effected in the presence of a
presence of a molecular cluster         molecular cluster compound different from the nanoparticle core precursor composition.
compound different from the
nanoparticle core precursor             For example, Samsung’s Quantum Dots are formed using the following synthesis process, where conversion is
composition.                            effected in the presence of a molecular cluster compound different from the nanoparticle core precursor
                                        composition.

                                        “We injected (TMS)3P at 150 °C in the presence of both indium laurate (In(LA)3) and zinc oleate
                                        (Zn(OA)2) precursors. At this mild temperature the In−P−Zn ligand complexes were first formed, and
                                        then they were converted to InP MSCs as the temperature increased to 170 °C, showing a sharp absorption
                                        peak at 370 nm.”

                                        See e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                        Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                        Technology, Samsung Electronics) (Exhibit 13), at 1497.




                                        Id., see also e.g., “Bright and Uniform Green Light Emitting InP/ZnSe/ZnS Quantum Dots for Wide Color Gamut
                                        Displays,” ACS Appl. Nano Mater. 2019, 2, 1496−1504, Eunjoo Jang et. al. (Samsung Advanced Institute of
                                        Technology, Samsung Electronics), Supporting Information (Exhibit 14) at S-3.

                                        Samsung’s Quantum Dot synthesis process demonstrates that, at least, In(LA)3, Zn(OA)2, and (TMS)3P are
                                        precursor species and a molecular cluster compound that are all different from each other and comprised of ions
                                        contained in Samsung’s resulting Quantum Dot nanoparticle core. Id.




                                                                     Page 29 of 29
